Case 2:20-cv-11236-RGK-PLA Document 3-15 Filed 12/11/20 Page 1 of 3 Page ID #:905




      EXHIBIT 35
     Case 2:20-cv-11236-RGK-PLA Document 3-15 Filed 12/11/20 Page 2 of 3 Page ID #:906




From:                              John Littrell <jlittrell@bienertkatzman.com>
Sent:                              Tuesday, September 8, 2020 2:43 PM
To:                                sharon_williams@cacd.uscourts.gov
Cc:                                Assayag, Anne Kelts; Thompson, Barry; Wong, Christina; Murray, Colin H.; Kennedy,
                                   Nicholas; Marc Williams; Michael V Schafler; njahss@cohen-williams.com; Reuven
                                   Cohen; kr@lnbyb.com; dbg@lnbyb.com; Tony Bisconti
Subject:                           [EXTERNAL] RE: Smagin v. Yegiazaryan, No. 14-09764-RGK-PLA


Slight correction. I understand that the insolvency process in Russia is still in an early stage. Mr. Ratnikov has been
appointed as an Insolvency Officer for Mr. Smagin. And a claim to declare Mr. Smagin insolvent has been found to be
justified. Therefore, Mr. Ratnikov has the authority to intervene in this case as a third party to assert the rights of
Smagin’s creditors.

We will set out this authority in the forthcoming motion. At this stage I just wanted to give the Court and the parties
notice that it was forthcoming. Thanks.




John L. Littrell | Partner
Bienert | Katzman PC
Website | vCard | Profile


From: John Littrell
Sent: Tuesday, September 8, 2020 2:25 PM
To: sharon_williams@cacd.uscourts.gov
Cc: anne.assayag@bakermckenzie.com; barry.thompson@bakermckenzie.com; christina.wong@bakermckenzie.com;
colin.murray@bakermckenzie.com; nicholas.kennedy@bakermckenzie.com; Marc Williams <mwilliams@cohen-
williams.com>; Michael V Schafler <schafler@caldwell-leslie.com>; njahss@cohen-williams.com; Reuven Cohen
<rcohen@cohen-williams.com>; kr@lnbyb.com; dbg@lnbyb.com; Tony Bisconti <tbisconti@bienertkatzman.com>
Subject: Smagin v. Yegiazaryan, No. 14-09764-RGK-PLA

Dear Ms. Williams,

We write to advise the Court that this office represents Eugene Ratnikov (“Mr. Ratnikov”), who will be filing a motion to
intervene in this matter shortly under Federal Rule of Civil Procedure 24. Pursuant to a ruling issued on August 20, 2020
by the Arbitration Court of Moscow, the plaintiff in this case, Vitaly Ivanovich Smagin (“Mr. Smagin” or the “debtor”),
has been recognized as insolvent (bankrupt). Mr. Ratnikov has been appointed as the Insolvency Officer of the
debtor under the Insolvency Law of Russia, and will be seeking leave to intervene to assert all attendant rights in his
capacity as the debtor’s Insolvency Officer, including his interests in the judgment entered in this case and all sources of
recovery with respect to that judgment, for the benefit of Mr. Smagin’s creditors.




John L. Littrell
Partner | Orange County
Bienert | Katzman PC
Website | vCard | Profile

                                                              1
     Case 2:20-cv-11236-RGK-PLA Document 3-15 Filed 12/11/20 Page 3 of 3 Page ID #:907

Los Angeles | 601 W. 5th Street, Suite 720 | Los Angeles, CA 90071 | (213) 528-3400
Orange County | 903 Calle Amanecer, Suite 350 | San Clemente, CA 92673 | (949) 369-3700


                     Bienert Katzman                            PC
   BK                LOS AMGELCS          +   ORANGE COUNTY


The foregoing message is confidential and intended for the designated recipient only. The foregoing information may be protected by attorney-client
and/or work product privileges. Accordingly, if you have received this message in error, please contact BIENERT | KATZMAN PC immediately, and
delete the message without reviewing, copying, or making further use of the information contained herein.




                                                                        2
